 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
 
This Executive Employment Agreement (the "Agreement") is entered into as of
January 1, 2017, by and between Chandler D. Robinson ("Executive") and Monopar
Therapeutics Inc. (the "Company").
 
Whereas, the Company desires to employ Executive as its Chief Executive Officer
effective as of January 1, 2017 (the "Effective Date"), and Executive desires to
serve in such capacity, pursuant to the terms and conditions set forth in this
Agreement; and
 
 
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
 
 
 
ARTICLE I
 
DEFINITIONS
 
 
For purposes of the Agreement, the following terms are defined as follows:
 
 
 
1.1. "Board" means the Board of Directors of the Company.
 
 
1.2.  "Cause" means any of the following events described below:
 
 
   (a) Executive's conviction of a felony or other crime involving moral
turpitude;
 
 
   (b) any willful act or acts of dishonesty undertaken by Executive and
intended to result in substantial gain or personal enrichment of Executive,
Executive's family or any third party at the expense of the Company;
 
 
   (c) any willful act of gross misconduct which is materially and demonstrably
injurious to the Company; and/or
 
 
   (d) Executive's inability under applicable law to continue to work lawfully
in the United States.
 
 
For the purpose of this Agreement, no act, or failure to act, by Executive shall
be considered "willful" if done, or omitted to be done, by him in good faith and
in the reasonable belief that his act or omission was in the best interest of
the Company and/or required by applicable law.
 
 
1.3. "Change in Control" means the occurrence of any of the following events:
(i) any sale or exchange of the capital stock by the stockholders of the Company
in one transaction or series of related transactions where more than fifty
percent (50%) of the outstanding
 

 
 
voting power of the Company is acquired by a person or entity or group of
related persons or entities; or (ii) any reorganization, consolidation or merger
of the Company where the outstanding voting securities of the Company
immediately before the transaction represent or are converted into less than
fifty percent (50%) of the outstanding voting power of the surviving entity (or
its parent corporation) immediately after the transaction; or (iii) the
consummation of any transaction or series of related transactions that results
in the sale of all or substantially all of the assets of the Company; or (iv)
any "person" or "group" (as defined in the Securities Exchange Act of 1934, as
amended (the "Exchange Act") becoming the "beneficial owner" (as defined in Rule
13d-3 under the Exchange Act) directly or indirectly of securities representing
more than fifty percent (50%) of the voting power of the Company then
outstanding. Except that any change in the beneficial ownership of the
securities of the Company as a result of a private financing of the Company that
is approved by the Board, shall not be deemed to be a Change in Control.
 
1.4.     "Change in Control Multiple" shall mean one and a half (1.5).
 
 
1.5. "Change in Control Period" means that period commencing on the consummation
of a Change in Control and ending on the first anniversary thereof.
 
 
1.6. "COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
 
 
1.7.     "Code" means the Internal Revenue Code of 1986, as amended.
 
 
1.8.     "Company" means Monopar Therapeutics Inc. or any successor thereto.

 
 1.9. "Confidential Disclosure Agreement" means the Confidential Disclosure
Agreement entered into between Executive and the Company.
 
 
 
1.10.   "Covered Termination" means (a) an Involuntary Termination Without Cause
or (b) a voluntary termination for Good Reason, provided that the termination
constitutes a Separation from Service.
 
 
1.11. "Good Reason" means Executive's resignation as a result of a Good Reason
Condition. In order to resign for Good Reason, Executive must provide written
notice to the Company of the existence of the Good Reason Condition within
thirty (30) days of the initial existence of such Good Reason Condition. Upon
receipt of such notice of the Good Reason Condition, the Company will be
provided with a period of thirty (30) days during which it may remedy the Good
Reason Condition and not be required to provide for the payments and benefits
described in Section 4 as a result of such proposed resignation due to the Good
Reason Condition specified in the notice. If the Good Reason Condition is not
remedied within the period specified in the preceding sentence, Executive may
resign for Good Reason based on the Good Reason Condition specified in the
notice, provided that
 

 
 
such resignation must occur within sixty (60) days after the initial existence
of such Good Reason Condition.
 
 
 
1.12. "Good Reason Condition" means that any of the following are undertaken
without Executive's express written consent:
 
 
    (a)     a material reduction in Executive's Base Salary;
 
 
    (b)    a material diminution in Executive's responsibilities;
 
 
    (c)    the Company's material breach of any material term of this Agreement;
or
 
 
   (d) a requirement that Executive relocate to an office that would increase
Executive's one-way commute distance by more than fifty (50) miles based on
Executive's primary residence at the time such relocation is announced.
 
 
1.13. "Involuntary Termination Without Cause" means Executive's dismissal or
discharge by the Company other than for Cause. The termination of Executive's
employment as a result of Executive's death or inability to perform the
essential functions of his job due to disability will not be deemed to be an
Involuntary Termination Without Cause.
 
 
1.14. "Separation from Service" means Executive's termination of employment or
service where such termination of employment or service constitutes a
"separation from service" within the meaning of Treasury Regulation Section
l.409A-l(h).
 
 
ARTICLE II
 
EMPLOYMENT BY THE COMPANY
 
 
2.1. Position and Duties. Subject to terms set forth herein, as of the Effective
Date, Executive shall serve as the Company's Chief Executive Officer and perform
such duties as are customarily associated with the position of Chief Executive
Officer and such other duties as are assigned to Executive by the Board. During
the term of Executive's employment with the Company, Executive will devote
Executive's best efforts and substantially all of Executive's business time and
attention (except for vacation periods and reasonable periods of illness or
other incapacities permitted by the Company's general employment policies, if
any, or as otherwise set forth in this Agreement) to the business of the
Company.
 
 
2.2. Employment at Will. Both the Company and Executive shall have the right to
terminate Executive's employment with the Company at any time, with or without
Cause, and without prior notice. If Executive's employment with the Company is
terminated, Executive will be eligible to receive severance benefits to the
extent provided in this
 

 
 
 
 
Agreement.
 

      2.3. Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, if any, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company's general employment
policies or practices, this Agreement shall control.
 
 
ARTICLE ID
COMPENSATION
 
 
      3.1. Base Salary. As of the Effective Date, Executive shall receive for
services to be rendered hereunder an annual base salary of $300,000 ("Base
Salary"), payable on the regular payroll dates of the Company, subject to
increase in the sole discretion of the Board.
 
 
     3.2. Annual Bonus. Executive is subject to an annual bonus at the
discretion of the Board.
 
 
 
     3.3. Standard Company Benefits. Executive shall be entitled to all rights
and benefits for which Executive is eligible under the terms and conditions of
the standard Company benefits and compensation practices, if any, that may be in
effect from time to time and are provided by the Company to its executive
employees generally. Executive shall be entitled each year to four (4) weeks
leave for vacation at full pay, provided, that the maximum amount Executive may
have accrued at any point in time is four (4) weeks (meaning that once Executive
has accrued four (4) weeks, Executive will not accrue any additional vacation
time until he takes vacation and falls below the four (4) week accrual cap).
Executive shall also be entitled to reasonable holidays and illness days with
full pay in accordance with the policies applicable to the Company and its
affiliates, if any, from time to time in effect. Employee acknowledges and
agrees that in order to maintain flexibility, the Company and its affiliates
have the right to amend or terminate any employee benefit plan at any time.
Until the Company obtains both retirement and healthcare benefits for eligible
employees, Executive shall be entitled to an additional cash payment of at least
$6,250 per month or such greater amount as determined by the Board; reduced,
however, for any given month by any employer contributions made for that month
by the company to a qualified retirement plan/account established by the company
for Executive.
 
 
     3.4. Stock Options. Subject to approval by the Board, Executive may be
granted options to purchase shares of the Company's common stock with an
exercise price per share as determined by the Compensation Committee or similar
function of the Board.
 
     3.5. Expenses. The Company will reimburse Executive for all reasonable and
necessary expenses incurred by Employee in connection with the Company's
business, provided at such expenses incurred and are properly documented and
accounted for m accordance with
 

 
 
the policy of the Company and requirements of the Internal Revenue Service.
 
 
 
ARTICLE IV
SEVERANCE AND CHANGE IN CONTROL BENEFITS
 
 
    4.1. Severance Benefits. Upon Executive's termination of employment,
Executive shall receive any accrued but unpaid Base Salary and other accrued and
unpaid compensation, including any Annual Bonus that has been earned with
respect to a prior year, but remains unpaid as of the date of the termination.
If the termination is due to a Covered Termination or permanent disability,
provided that Executive first returns all Company property in his possession
and, within sixty (60) days following the Covered Termination, executes and does
not revoke an effective general release of all claims against the Company and
its affiliates in a form reasonably acceptable to the Company and Executive (a
"Release of Claims"), Executive shall also be entitled to receive the following
severance benefits described in this Section 4.1.
 
 
    (a) Covered Termination Not Related to a Change in Control. If Executive's
employment terminates due to a Covered Termination which occurs outside of a
Change in Control Period, Executive shall receive the following:
 
 
 
    (i) An amount equal to twelve (12) months of Executive's Base Salary payable
in substantially equal installments in accordance with the Company's normal
payroll policies, if any, less applicable withholdings, with such installments
to commence as soon as administratively practicable following the date the
Release of Claims is not subject to revocation and, in any event, within sixty
(60) days following the date of the Covered Termination.
 
 
    (ii) If Executive elects to receive continued healthcare coverage pursuant
to the provisions of COBRA, the Company shall directly pay, or reimburse
Executive for, the premium for Executive and Executive's covered dependents
through the earlier of (i) the first anniversary of the date of Executive's
termination of employment and (ii) the date Executive and Executive's covered
dependents, if any, become eligible for healthcare coverage under another
employer's plan(s). Notwithstanding the foregoing, (i) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 1.409A-l(a)(5), or
(ii) the Company is otherwise unable to continue to cover Executive under its
group health plans without penalty under applicable law (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to Executive in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this Section 4.l(a)(ii), Executive may, if
eligible, elect to continue healthcare coverage at Executive's expense in
accordance with the
 

 
 
provisions of COBRA.
 
 
    (iii) All of Employee's vested options or stock appreciation rights with
respect to the Company's common stock shall remain exercisable until the first
anniversary of Executive's termination of employment (or, if earlier, the
maximum period specified in the award documents and plans governing such options
or stock appreciation rights, as applicable, assuming Executive's employment had
not terminated).
 
 
    (b) Covered Termination Related to a Change in Control. If Executive's
employment terminates due to a Covered Termination that occurs during a Change
in Control Period, Executive shall receive the following:
 
 
    (i) Executive shall be entitled to receive an amount equal to the Change in
Control Multiplier multiplied by the sum of: (i) Executive's Base Salary and
(ii) Executive's target Annual Bonus for the fiscal year of Executive's
termination, in each case, at the rate equal to the higher of (x) the rate in
effect immediately prior to Executive's termination of employment or (y) the
rate in effect immediately prior to the Change in Control payable in a cash lump
sum, less applicable withholdings, as soon as administratively practicable
following the date the Release of Claims is not subject to revocation and, in
any event, within sixty (60) days following the date of the Covered Termination.
 
 
 
    (ii) If Executive elects to receive continued healthcare coverage pursuant
to the provisions of COBRA, the Company shall directly pay, or reimburse
Executive for, the premium for Executive and Executive's covered dependents
through the earlier of (i) the date that is that number of years equal to the
Change in Control Multiplier following the date of Executive's termination of
employment and (ii) the date Executive and Executive's covered dependents, if
any, become eligible for healthcare coverage under another employer's plan(s).
Notwithstanding the foregoing, (i) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section l.409A-l(a)(5), or (ii) the Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments. After the Company ceases to pay premiums pursuant to
this Section 4.l(b)(ii), Executive may, if eligible, elect to continue
healthcare coverage at Executive's expense in accordance with the provisions of
COBRA.
 
 
    (iii) Each outstanding equity award, including, without limitation, each
stock option and restricted stock award, held by Executive shall automatically
become vested and, if applicable, exercisable and any forfeiture restrictions or
rights of repurchase thereon shall immediately lapse, in each case, with respect
to one hundred percent (100%) of the shares subject thereto. To the extent
vested after giving effect to the acceleration provided in the
 

 
 
preceding sentence, each stock option held by Executive shall remain exercisable
until the earlier of the original expiration date for such stock option or the
second anniversary of Executive's Covered Termination.
 
 
    (c) Termination for Death or Disability. If Executive's employment is
terminated due to death or permanent disability where the Company makes a
determination in good faith that, due to a mental or physical incapacity,
Executive has been unable to perform his duties under this Agreement for a
period of not less than six (6) consecutive months or 180 days in the aggregate
in any 12-month period, Executive shall receive the following:
 
 
    (i) An amount equal to three (3) months of Executive's Base Salary payable
in substantially equal installments in accordance with the Company's normal
payroll policies, less applicable withholdings, with such installments to
commence as soon as administratively practicable following the date the Release
of Claims is not subject to revocation and, in any event, within sixty (60) days
following the date of the Covered Termination.
 
 
 
    (ii) If Executive (or in the event of death, his designee) elects to receive
continued healthcare coverage pursuant to the provisions of COBRA, the Compan:Y
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive's covered dependents through the earlier of (i) the three (3) month
anniversary of the date of Executive's termination of employment and (ii) the
date Executive and Executive's covered dependents, if any, become eligible for
healthcare coverage under another employer's plan(s). Notwithstanding the
foregoing, (i) if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section l.409A-l(a)(5), or (ii) the Company is otherwise unable to
continue to cover Executive under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments. After the Company ceases to pay premiums pursuant to this Section
4.l(b)(ii), Executive may, if eligible, elect to continue healthcare coverage at
Executive's expense in accordance the provisions of COBRA.
 
 
    4.2. 280G Provisions. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise ("Payment") would (a) constitute a "parachute
payment" within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding
 

 
 
that all or some portion the Payment may be taxable under Section 4999 of the
Code. The accounting firm engaged by the Company for general audit purposes as
of the day prior to the effective date of the Change in Control shall perform
the foregoing calculations. The Company shall bear all expenses with respect to
the determinations by such accounting firm required to be made hereunder. The
accounting firm shall provide its calculations to the Company and Executive
within fifteen (15) calendar days after the date on which Executive's right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive. Any reduction in payments and/or
benefits pursuant to this Section 4.2 will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits payable to Executive.
 
 
    4.3. Section 409A.
 
 
    (a) Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed at the time· of his Separation from Service to be a
"specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code which would
subject Executive to a tax obligation under Section 409A of the Code, such
portion of Executive's benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six- month period measured from the date of
the Executive's Separation from Service or (ii) the date of Executive's death.
Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Section 4.3(a) shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
 
 
    (b) Any reimbursements payable to Executive pursuant to the Agreement shall
be paid to Executive no later than 30 days after Executive provides the Company
with a written request for reimbursement, and to the extent that any such
reimbursements are deemed to constitute "nonqualified deferred compensation"
within the meaning of Section 409A of the Code (i) such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred, (ii) the amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and (iii) Executive's right to such payments or reimbursement
shall not be subject to liquidation or exchange for any other benefit.
 
 
    (c) For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section l.409A-2(b)(2)(iii)), Executive's
right to receive
 

 
 
installment payments under the Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
 
 
    4.4. Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.
 
 
ARTICLEV
 
PROPRIETARY INFORMATION OBLIGATIONS
 
 
 
    5.1. Agreement. Executive agrees to continue to abide by the Confidential
Disclosure Agreement
 
    5.2. Remedies. Executive's duties under the Confidential
Disclosure·Agreementshall survive termination of Executive's employment with the
Company and the termination of this Agreement. Executive acknowledges that a
remedy at law for any breach or threatened breach by Executive of the provisions
of the Confidential Disclosure Agreement, as well as Executive's obligations
pursuant to Section 6.2 and Article 7 below, would be inadequate, and Executive
therefore agrees that the Company shall be entitled to seek injunctive relief in
case of any such breach or threatened breach.
 
 
ARTICLE VI OUTSIDE ACTIVITIES
 
 
 
    6.1. Other Activities.
 
 
    (a) Executive shall not, during the term of this Agreement undertake or
engage in any other employment, occupation or business enterprise, other than
ones in which Executive is a passive investor, unless he obtains the prior
written consent of the Board.
 
    (b) Executive may engage in civic and not-for-profit activities so long as
such activities do not materially interfere with the performance of Executive's
duties hereunder. In addition, Executive shall be allowed to serve as a member
of the board of directors of up to two (2) other for profit entities at any time
during the term of this Agreement, which service shall not materially interfere
with the performance of Executive's duties hereunder; provided, however, that
the Board may require that Executive resign from one or both of such director
positions if it can reasonably and in good faith demonstrate that such
resignation(s) would be in the best interests of the Company in a significant
and material way.
 

 
 
    6.2. Competition. Executive agrees that, from the date hereof until a period
of twelve (12) months following the date of termination of Executive's
employment with the Company, Executive will not directly or indirectly, either
as an employee, employer, consultant, agent, principal, partner, corporate
officer, director, or in any other individual or representative capacity, engage
or participate in any "Competitive Business" anywhere in the United States of
America. As used herein, a "Competitive Business" is defined as any business
developing uPAR antibodies to treat cancer, or clonidine to treat oral
mucositis.
 
 
ARTICLE VII NONINTERFERENCE
 
 
In addition to Executive's obligations under the Confidential Disclosure
Agreement, Executive shall not for a period of one (1) year following
Executive's termination of employment for any reason, either on Executive's own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or stockholder or otherwise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Company any of its officers or employees or offer
employment to any person who is an officer or employee of the Company;provided,
however, that a general advertisement to which an employee of the Company
responds shall in no event be deemed to result in a breach of this Article 7.
Executive also agrees not to harass or disparage the Company or its employees,
clients, directors or agents or divert or attempt to divert any actual or
potential business of the Company. The provisions of this Article 7 shall
survive the termination or expiration of the applicable Executive's employment
with the Company and shall be fully enforceable thereafter. If it is determined
by a court of competent jurisdiction in any state that any restriction in this
Article 7 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.
 
 
ARTICLE VIII GENERAL PROVISIONS
 
 
    8.1. Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive's
address as listed on the Company payroll.
 
 
    8.2. Tax Withholding. Executive acknowledges that all amounts and benefits
payable under this Agreement are subject to deduction and withholding to the
extent required by applicable law.
 
 
 
Severability. Whenever possible, each prov1s1on of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any
 

 
 
 
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.
 
    8.3. Waiver. If either party should waive any breach of any prov1s1ons of
this Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement. ·
 
 
    8.4. Complete Agreement. This Agreement constitutes the entire agreement
between Executive and the Company and is the complete, final, and exclusive
embodiment of their agreement with regard to this subject matter, and will
supersede all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect to the
subject matter hereof, including without limitation, the Prior Agreement. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein or therein. and cannot be modified
or amended except in a writing signed by an officer·-of the. Company and
Executive.
 
 
    8.5. Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
 
    8.6. Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
 
 
    8.7. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of the Company.
 
 
 
    8.8. Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in Illinois in conformity with the then­ existing employment
arbitration rules and Illinois law. The arbitrator shall: (a) provide adequate
discovery for the resolution of the dispute; and (b) issue a written arbitration
decision, to include the arbitrator's essential findings and conclusions and a
statement of the award. However, nothing in this section is intended to prevent
either party from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. The Company shall bear the
costs of any such arbitration.
 

 
 
 
 
    8.9. Executive Acknowledgement. Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect and has entered into it freely based on his own judgment.
 
 
    8.10. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Illinois without regard to the conflicts of law provisions thereof.
 
 
 
In Witness Whereof, the parties have executed this Agreement as of the date
first written
 
above.
 
 
On behalf of Monopar Therapeutics Inc.
 
 
 
 
  /s/ Christopher M. Starr
  Christopher M. Starr, Ph.D.
  Executive Chairman
 
 
 
Accepted and Agreed:
 
 
/s/ Chandler D. Robinson
Chandler D. Robinson
 
